Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
The response of 3/17/2021 is acknowledged.  Current pending claims are 1-20.  
Response to Arguments
The double patenting rejections are withdrawn in view of the terminal disclaimer; the claims are allowed.  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Zhang (CN106149276A)  teaches a washing machine comprising a casing (1) comprising a first, lower housing (12) having an open top encasing a tub; a second, upper housing (11) having an open bottom provided adjacent to the open top of the first housing encasing a tub.  The lower tub includes front-loading opening; the upper tub is top-loading, Fig. 1.  The upper housing comprises a frame to support the tub. Pg. 6 of the English machine translation teaches the plurality of suspension rods connecting the frame and the tub. Zhang does not teach that the member is a fixing bracket coupled to a front of the first housing and a front of the second housing to couple the first housing to the second housing. However, Kim of Kim (KR10-1387483) specifically teaches the use of a bracket (400), Fig. 3 to mount upper and lower housings in a split housing design. It would have been obvious to modify Zhang, or Zhang as modified, with Kim to provide a conventional means to attach the casings. Further, the combination teaches a common front panel (300) that fastens the front to the fixing member by 
But Zhang in view of Kim does not teach or suggest a common front cover (i.e., covering both the housings) and a fixing bracket (coupling both housings) coupled to a top end of the cover in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PAUL RIGGLEMAN whose telephone number is (571)272-5214.  The examiner can normally be reached on M-F, 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 272-571-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/J.P.R/Examiner, Art Unit 1711                                       

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711